Exhibit 10.7

FIRST LOAN MODIFICATION AGREEMENT

THIS FIRST LOAN MODIFICATION AGREEMENT (this “Agreement”) is dated and executed
as of May 12, 2020 and effective as of April 30, 2020 (the “Effective Date”) by
and among CDOR JAX COURT, LLC, a Delaware limited liability company
(“Jacksonville Owner”), CDOR ATL INDY, LLC, a Delaware limited liability company
(“Atlanta Owner”),  CDOR SAN SPRING, LLC, a Delaware limited liability company
(“San Antonio Owner” and, together with Jacksonville Owner and Atlanta Owner,
individually or collectively, as the context may require, “Owner”); and TRS ATL
INDY, LLC, a Delaware limited liability company (“Atlanta Operating Tenant”),
 TRS JAX COURT, LLC, a Delaware limited liability company (“Jacksonville
Operating Tenant”),  and  TRS SAN SPRING LLC, a Delaware limited liability
company (“San Antonio Operating Tenant”, together with Atlanta Operating Tenant
and Jacksonville Operating Tenant, individually or collectively as the context
may require, “Operating Tenant” and, together with Owner, individually or
collectively, as the context may require, “Borrower”); CONDOR HOSPITALITY TRUST
INC., a Maryland corporation (“Guarantor” and,  together with Borrower,
individually or collectively, as the context may require, “Borrower Party”); and
WELLS FARGO BANK, NATIONAL ASSOCIATION (together with its successors and
assigns, “Lender”), having an address at Wells Fargo Center, 1901 Harrison
Street, 2nd Floor, Oakland, California 94612.

WITNESSETH:

WHEREAS, on October 4, 2017,  Lender made a loan (the “Loan”) to Borrower in the
original principal amount of TWENTY-SIX MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($26,500,000.00) (the “Loan Amount”), pursuant to that certain Loan
Agreement, dated as of October 4, 2017, by and between Borrower and Lender (as
the foregoing may from time to time be amended or replaced, the “Loan
Agreement”), and evidenced and secured by, without limitation, the following
documents:

A.



That certain Promissory Note, dated as of October 4, 2017, in the Loan Amount
made by Borrower in favor of Lender (as the foregoing may from time to time be
amended or replaced, the “Note”);

B.



That certain Deed of Trust, Assignment of Leases and Rents, Security Agreement
and Fixture Filing, dated as of even date with the Note, executed by San Antonio
Owner and San Antonio Operating Tenant in favor of Lender (the “San Antonio
Security Instrument”); that certain Deed to Secure Debt, Assignment of Leases
and Rents and Security Agreement, and Fixture Filing, dated as of even date with
the Note, executed by Atlanta Owner and Atlanta Operating Tenant in favor of
Lender (the “Atlanta Security Instrument”); and that certain Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated as
of even date with the Note, executed by Jacksonville Owner and Jacksonville
Operating Tenant in favor of Lender (the “Jacksonville Security Instrument”,
together with the San Antonio Security Instrument and the Atlanta Security
Instrument, individually or collectively as the context may require, and as the
foregoing may from time to time be amended or replaced, the “Security
Instrument”);

C.



That certain Guaranty of Recourse Obligations, dated as of even date with the
Note, made by Guarantor in favor of Lender (as the foregoing may have been
amended or replaced from time to time, the “Guaranty”); 





--------------------------------------------------------------------------------

 

D.



That certain Environmental Indemnity Agreement, dated as of even date with the
Note, made by Borrower and Guarantor in favor of Lender (as the foregoing may
have been from time to time amended or replaced, the “Environmental Indemnity”);
 and

E.



That certain Cash Management Agreement, dated as of even date with the Note,
made by Lender, Owner and Operating Tenant (as the foregoing may have been from
time to time amended or replacement, the “Cash Management Agreement”).

The Note, the Security Instrument, the Loan Agreement, the Guaranty, the
Environmental Indemnity, the Assignment of Management Agreement, and the Cash
Management Agreement, together with any and all other documents from time to
time executed by Borrower, Lender and/or Guarantor in connection with the Loan,
including, without limitation, this Agreement, are collectively called the “Loan
Documents.”  All capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Loan Agreement.

WHEREAS, Borrower has requested that Lender amend and supplement the Loan
Documents as provided herein (the “Loan Modification”); and

WHEREAS, Lender hereby consents to the Loan Modification upon and subject to all
covenants, terms and conditions herein provided, and on the basis of the facts
and statements contained in the foregoing recitals.  

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Lender, Borrower and Guarantor agree as
follows:

I.



Conditions Precedent to Loan Modification.  

F.



As of the Effective Date, Borrower agrees to continue to make monthly payments
as provided under the Note,  Loan Agreement and this Agreement on each Monthly
Payment Date up to and including the applicable Maturity Date in the same manner
set forth in the Loan Documents, except as modified herein.  

G.



Lender’s consent to the Loan Modification is subject to the satisfaction of the
following conditions, all of which shall be completed to the satisfaction of
Lender:

1.



As of the Effective Date, an original copy of this Agreement, duly executed by
Borrower and Guarantor, shall have been delivered to Lender;

2.



As of the Effective Date, Borrower shall have delivered to Lender a copy of the
90-day budget for the Property, which shall set forth in reasonable detail
budgeted monthly operating income and monthly operating expenses and other cash
expenses for the Property;

3.



As of the Effective Date and giving effect to the Loan Modification set forth
herein, each of Borrower and Guarantor hereby certifies to Lender that (A) no
Default or Event of Default has occurred and is continuing under the Loan
Documents to which each is a party, as applicable, and (B) Borrower and
Guarantor are in compliance with all of the terms applicable to Borrower and
Guarantor under the Loan Documents, including, but not limited to, all financial
covenants, financial reporting and special conditions of the Loan;



2



--------------------------------------------------------------------------------

 

4.



As of the Effective Date, Borrower shall have paid to Lender (x) any monthly
payments of principal and/or interest due and payable in accordance with this
Agreement and the terms of the Note, (y) any other sums due and payable under
the Loan Documents and (z) all other out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) incurred by Lender
in connection with the Loan Modification.

Lender hereby further acknowledges that by its execution of this Agreement,
those certain conditions to the Loan Modification set forth in this Section 1
have been satisfied.

Loan Modification.

Subject to the satisfaction or waiver of all conditions set forth in Section 1
of this Agreement, the Loan Documents are hereby modified as follows:

H.



As of the Effective Date, the definition of Schedule V of the Loan Agreement
shall be deleted in its entirety and replaced with Exhibit A attached hereto.

I.



As of the Effective Date, the definition of “Cash Trap Event Period”  in Section
1(a)(v) of the Cash Management Agreement shall be deleted in its entirety and
replaced with the following:

“Cash Trap Event Period”  shall mean a period commencing upon the earlier of (i)
the occurrence and continuance of an Event of Default (including, without
limitation, the termination or loss of the franchise for an Individual Property)
or (ii) the Debt Yield being less than 10% (tested quarterly), which such Cash
Trap Event Period shall expire (y) with regard to any Cash Trap Event Period
commenced in connection with clause (i) above, upon the cure (if applicable) of
such Event of Default (provided that a Cash Trap Event Period has not occurred
and is not continuing pursuant to clause (ii) above), or (z) with regard to any
Cash Trap Event Period commenced in connection with clause (ii) above, upon the
date that the Debt Yield is equal to or greater than 10.5% (provided that no
Event of Default shall have occurred and be continuing during and at the time of
the expiration of such period).  Borrower shall have the right to cure a Cash
Trap Event Period commenced in connection with clause (ii) above by prepaying
the Loan in an amount which would cause the Debt Yield to be 10.5%;
 provided however, notwithstanding the foregoing, the occurrence of the items in
clause (ii) above shall not constitute a Cash Trap Event Period if occurring on
any testing date between May 1, 2020 and January 31, 2021.  Any such prepayment
shall be made in accordance with Section 2.7 of the Loan Agreement without
payment of any Exit Fee.

J.



As of the Effective Date, the following shall be added to Section 1(a) of the
Cash Management Agreement:

 “Replenishment Cap” shall have the meaning set forth in the Loan Agreement.

“Replenishment Payment” shall have the meaning set forth in Section 5(b)(ix)
herein.

K.



As of the Effective Date, the following definitions shall be added to Section
1.1 of the Loan Agreement in their respective alpha-numeric position:

“First Modification” shall mean that First Loan Modification Agreement, dated
and executed as of May 12, 2020 and effective as of April 30, 2020, and executed
by and among Lender, Borrower and Guarantor.



3



--------------------------------------------------------------------------------

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Environmental Indemnity, the Assignment of Management
Agreement, the Cash Management Agreement, the Guaranty, the Subordination
Agreement, the Collateral Assignment of Interest Rate Protection Agreement (as
applicable), the First Loan Modification, and all other documents executed
and/or delivered in connection with the Loan.

“Suspension Period” shall mean the Monthly Payment Dates occurring in May 2020
through and including October 2020.

“Replenishment Payment”  shall have the meaning set forth in the Cash Management
Agreement.

“Replenishment Cap” shall mean Nine Hundred Twenty-Two Thousand Five Hundred
Dollars and No/100 ($922,500.00).

“Replenishment Date” shall mean the first Monthly Payment Date in which total
sum of Replenishment Payments made is equal to or greater than the Replenishment
Cap.

“Repurposed FF&E Funds” shall have the definition set forth in Section 8.8(c) of
the Loan Agreement.

L.



As of the Effective Date, clause (ii) of Section 4.12(a) of the Loan Agreement
is deleted in its entirety and replaced with the following:

a. (ii)quarterly (and (a) for each calendar month commencing in April 2020
through and including November 2020, (b) if required by Lender after an Event of
Default and/or (c) as otherwise required by Lender, monthly) operating
statements of the Property, prepared and certified by a Responsible Officer of
Borrower in the form required by Lender, detailing the revenues received, the
expenses incurred and major capital improvements for the period of calculation
and containing appropriate year-to-date information, within thirty (30) days
after the end of each calendar month or thirty (30) days after the end of each
calendar quarter, as applicable;

M.



As of the Effective Date, Section 8.8 of the Loan Agreement is deleted in its
entirety and replaced with the following:

Section 8.8FF&E Reserve Funds.

(a) Borrower shall deposit with Lender (i) on each Monthly Payment Date
occurring after the Closing Date through and including the Monthly Payment Date
occurring in April 2020 an amount equal to the FF&E Reserve Monthly Deposit for
the costs and expenses of replacement and maintenance of the Property,
Improvements and Personal Property, including furniture, furnishings, fixtures
and equipment for the hotel on the Property as set forth in a budget as approved
by Lender, or such other costs and expenses as reasonably approved by Lender,
relating to the replacement and maintenance of the Property, Improvements and
Personal Property, including furniture, furnishings, fixtures and equipment that
may be incurred following the date hereof to fully equip (collectively, the
“FF&E Work”), (ii) on each Monthly Payment Date occurring during the Suspension
Period, an amount equal to $0.00, (iii) on each Monthly Payment Date occurring
in November, 2020 through and including the Monthly Payment Date occurring in
December,



4



--------------------------------------------------------------------------------

 

2020, an amount equal to the FF&E Reserve Monthly Deposit, (iv) on each Monthly
Payment Date occurring in January 2021, an amount equal to the Replenishment
Payment, up to and including the Replenishment Date and (v) on each Monthly
Payment Date occurring after the Replenishment Date through the remainder of the
term of the Loan, an amount equal to the FF&E Reserve Monthly Deposit. Amounts
deposited pursuant to this Section 8.8 are referred to herein as the “FF&E
Reserve Funds”. Based on the annual operating statements for the Property, the
FF&E Reserve Monthly Deposit shall be one-twelfth of four percent (4.0%) of the
operating income for the prior fiscal year.  All FF&E Reserve Funds shall be
held by Lender or Servicer in an Eligible Account (the “FF&E Reserve Account”).

(b)Lender shall disburse to Borrower the FF&E Reserve Funds upon satisfaction
by Borrower of each of the following conditions: (i) Borrower shall submit a
request for payment to Lender at least ten (10) days prior to the date on which
Borrower requests such payment be made and specifies the cost of the FF&E Work
to be paid; (ii) on the date such request is received by Lender and on the date
such payment is to be made, no Event of Default shall exist and remain uncured;
(iii) Lender shall have reviewed and approved the invoice in respect of the
furniture, fixtures or equipment to be acquired; (iv) Intentionally Omitted; (v)
Lender shall have received a certificate from Borrower (A) stating that all FF&E
Work to be funded by the requested disbursement have been completed in good and
workmanlike manner and in accordance with all Applicable Law, such certificate
to be accompanied by a copy of any license, permit or other approval by any
Governmental Authority required in connection with the FF&E Work, (B)
identifying each Person that supplied materials or labor in connection with the
FF&E Work to be funded by the requested disbursement and (C) stating that each
such Person has been paid in full or will be paid in full upon such
disbursement, such certificate to be accompanied by lien waivers or other
evidence of payment satisfactory to Lender; (vi) at Lender’s option a title
search for the Property indicating that the Property is free from all liens,
claims and other encumbrances not previously approved by Lender (other than
Permitted Encumbrances); and (vii) Lender shall have received such other
evidence as Lender shall reasonably request that the FF&E Work to be funded by
the requested disbursement have been completed (to the extent applicable) and
are paid for or will be paid upon such disbursement to Borrower.  Lender shall
not be required to disburse FF&E Work Reserve Funds more frequently than once
each calendar month nor in an amount less than the Minimum Disbursement Amount
(or a lesser amount if the total amount of FF&E Reserve Funds is less than the
Minimum Disbursement Amount, in which case only one disbursement of the amount
remaining in the account shall be made).

(c) Notwithstanding the foregoing or anything herein to the contrary, Lender
shall, (i) on each Monthly Payment Dates occurring in May 2020 up to and
including the Monthly Payment Date occurring in July 2020, release One Hundred
Fifty Thousand and No/100 Dollars ($150,000.00) from the FF&E Reserve to
Borrower for the payment of the Monthly Operating Expense Amount and (ii) on
each Monthly Payment Date occurring in August 2020 up to and including the
Monthly Payment Date occurring in September 2020, release One Hundred Thousand
and No/100 Dollars ($100,000.00) from the FF&E Reserve to Borrower for the
payment of the Monthly Operating Expense Amount, provided that on the date such
payment is to be made, no Event of Default shall exist and remain uncured (these
disbursements being the “Repurposed FF&E Funds”).

N.



As of the Effective Date, the following is added as Section 8.9 of the Loan
Agreement:





5



--------------------------------------------------------------------------------

 

Section 8.9 Borrower Dividends and/or Distributions.    Commencing on the date
of the First Modification through and including the Replenishment Date,
 Borrower shall not pay to any party (including, without limitation, Guarantor,
Operating Tenant, and any Affiliate of Borrower,  Guarantor, or Operating
Tenant), any dividends, distributions, property or asset management fees
(including, without limitation, any fees payable under a Management Agreement to
the extent the Manager is an Affiliate of Borrower) and/or any other forms of
equity or income recapture relating to the Property.  Notwithstanding the
foregoing, this Section 8.9 shall not prohibit Operating Tenant from paying rent
due to Owner under any Operating Leases.  The foregoing provisions of this
Section 8.9 shall not require Borrower to deposit excess cash flow from the
Property with Lender except to the extent required pursuant to the terms of the
Loan Documents, and shall in no way limit or modify the provisions of the Loan
Documents relating to cash management.

﻿

O.



As of the Effective Date, the following is added as Section 10.1(x) of the Loan
Agreement:

(x) if Borrower shall fail to use the Repurposed FF&E Funds in accordance with
Section 8.8(c) hereof, or otherwise misappropriates the Repurposed FF&E Reserve
Funds.

P.



As of the Effective Date, Section 5(b) of the Cash Management Agreement is
deleted in its entirety and replaced with the following:

(b) Disbursements. Upon the occurrence and during the continuance of a Cash Trap
Event Period, Lender or Servicer, on behalf of Lender, shall, on each Monthly
Payment Date and provided no Event of Default has occurred and is continuing
withdraw all funds, if any, on deposit in the Cash Management Account (other
than the Minimum Account Balance) and disburse such funds in the following order
of priority:

(i) First, the monthly amount required to be deposited pursuant to the Loan
Agreement for the payment of Taxes shall be deposited in the Tax Subaccount;

(ii) Second, the monthly amount required to be deposited pursuant to the Loan
Agreement for the payment of Insurance Premiums shall be deposited in the
Insurance Subaccount;

(iii) Third, funds sufficient to pay any interest accruing at the Default Rate
and late payment charges, if any, shall be deposited in the Debt Service
Subaccount;

(iv) Fourth, funds sufficient to pay the Debt Service due on such Monthly
Payment Date shall be deposited in the Debt Service Subaccount;

(v) Fifth, funds sufficient to pay the FF&E Reserve Monthly Deposit shall be
deposited in the FF&E Reserve Subaccount;

(vi) Sixth, funds sufficient to pay the PIP Reserve Monthly Deposit shall be
deposited in the PIP Reserve Subaccount;

(vii) Seventh, funds sufficient to pay any other amounts then due and payable
under the Loan Documents (without duplication of other amounts payable pursuant
to this subsection (b)), if any, shall be deposited with or as directed by
Lender;



6



--------------------------------------------------------------------------------

 

(viii) Eighth, funds sufficient to pay the Monthly Operating Expense Amount
shall be disbursed to Borrower;

(ix) Ninth, beginning on the Monthly Payment Date occurring in January 2021 and
continuing until the Replenishment Date,  fifty percent (50%) of all
amounts remaining in the Cash Management Account after deposits for items (i)
through (viii) above shall be deposited in the FF& Reserve Subaccount and
credited towards the Replenishment Cap (the “Replenishment Payment”); and

(x) Tenth, all amounts remaining in the Cash Management Account after deposits
for items (i) through (ix) above (“Excess Cash Flow”), shall be deposited into
the Excess Cash Flow Subaccount.

Q.



As of the Effective Date, the following is added as Section 4.15(e) of the Loan
Agreement:

Notwithstanding the foregoing, if Manager is an Affiliate of Borrower, Borrower
shall cause Manager to defer its right to collect any fees under any Management
Agreement or otherwise from the Property until the Replenishment Date and,
thereafter, such deferred fees shall only be payable from excess cash flow from
the Property (if any) after the payment of all operating expenses of the
Property and all amounts required to be paid by Borrower pursuant to the Loan
Documents.

II.



Consent to Management Change

A.



Pursuant to Section 4.15(a) of the Loan Agreement, Lender hereby consents to the
management of the Property by Aimbridge Hospitality, LLC, a Delaware limited
liability company (“Manager”), and that certain Hotel Management Agreement
between San Antonio Operating Tenant, dated as of August 1, 2019 (“San Antonio
Management Agreement”); and that certain Hotel Management Agreement between
Atlanta Operating Tenant and Manager, dated as of August 1, 2019 (“Atlanta
Management Agreement”); that certain Hotel Management Agreement between
Jacksonville Operating Tenant and Manager, dated as of August 1, 2019
(“Jacksonville Management Agreement”); and that certain Concession and Service
Agreement between Manager and AHTRST Concessions, LLC, a Delaware limited
liability company (“San Antonio Concession Agreement”; together with the San
Antonio Management Agreement,  the Atlanta Management Agreement and the
Jacksonville Management Agreement, individually or collective, as the context
may require, the “Management Agreement”). Lender’s consent herein is conditioned
on Manager entering into an Assignment of Management Agreement with Lender for
each Management Agreement.  For purposes of the Loan Documents, from and affect
the Effective Date, “Manager” shall mean each of Aimbridge Hospitality, LLC, a
Delaware limited liability company and AHTRST Concessions, LLC, a Delaware
limited liability company, or such other entity selected as the manager of the
Property in accordance with the terms of the Loan Documents and “Management
Agreement” shall mean each Management Agreement defined in this section III.A.
hereof in addition to or any replacement management agreement entered into by
and between Borrower and any Manager in accordance with the terms of the Loan
Documents, pursuant to which Manager is to provide management and other services
with respect to the Property.

III.



Representations, Warranties and Covenants.



7



--------------------------------------------------------------------------------

 

A.



As of the Effective Date and in accordance with Section 1 of this Agreement,
Borrower and Guarantor each represents, warrants and covenants that (i) each of
the representations and warranties of Borrower and Guarantor contained in the
respective Loan Documents is true, complete and correct in all material respects
as of the Effective Date, (ii) it is in compliance with all of the terms
applicable to it under the Loan Documents and (iii) no Default or Event of
Default exists.

B.



As of the Effective Date Borrower and Guarantor each hereby acknowledges that,
except as expressly set forth herein, nothing contained herein shall be
construed to relieve Borrower or Guarantor from any of their respective
obligations under the Note, the Security Instrument, the Loan Agreement, the
Guaranty, the Environmental Indemnity or the other Loan Documents. 

C.



As of the Effective Date, each of Borrower and Guarantor, on its own behalf and
not on behalf of the other, represents, warrants and covenants that it has the
full power, authority and legal right to execute this Agreement and to keep and
observe all of the terms of this Agreement on its part to be observed or
performed.

IV.



Release of Claims and Indemnity.

A.



As a material inducement to Lender to enter into this Agreement and to grant the
additional concessions to the Borrower Parties reflected herein, all in
accordance with and subject to the terms and conditions of this Agreement, and
all of which are to the direct advantage and benefit of the Borrower Parties,
each Borrower Party, on its own behalf and on behalf of each of their respective
past, present, and future predecessors, successors, heirs, subsidiaries, parent
entities, assigns, shareholders, partners, members, owners, other principals,
affiliates, managers, employees, officers, directors, attorneys, agents, other
representatives, insurers, and any other individuals and entities claiming or
acting by, through, under, or in concert with any of the Borrower Parties
(collectively, the “Borrower Party Releasors”), hereby fully and forever
release, relinquish, remise, discharge, satisfy and acquit Lender (including any
servicer or other agent or representative acting on its behalf) and any of their
respective past, present, and future predecessors, heirs, successors,
subsidiaries, parent entities, assigns, participants, shareholders, partners,
members, owners, other principals, affiliates, managers, employees, officers,
directors, attorneys, agents, other representatives, insurers, and any other
individuals and/or entities claiming or acting by, through, under, or in concert
with each such entity or individual (the “Lender Releasees”), of and from and
against any and all claims, demands, obligations, duties, liabilities, damages,
expenses, claims of offset, indebtedness, debts, bonds, breaches of contract,
duty or relationship, acts, omissions, misfeasance, malfeasance, causes of
action of any nature whatsoever, sums of money, accounts, compensation,
contracts, controversies, promises, damages, costs, losses and remedies
therefor, choses in action, rights of indemnity or liability of any type, kind,
nature, description, or character whatsoever, arising directly or indirectly,
either now accrued or hereafter maturing and whether known or unknown, which any
Borrower Party now has by reason of any matter, cause or thing, including
specifically, but without limitation, matters arising out of, in connection with
or relating to (i) the Loan, the Loan Documents and/or the indebtedness
evidenced thereby, including, the administration thereof, (ii) the Property,
(iii) Lender Releasees’ acts, statements, conduct, representations, and/or
omissions made in connection therewith, including, without limitation, the
disbursement of funds from



8



--------------------------------------------------------------------------------

 

any and all escrows, reserves, and/or accounts, or any election of Lender to
refrain from any such disbursements, and the negotiation of this Agreement, (iv)
any other relationship, agreement or transaction between Borrower Party
Releasors and Lender Releasees, and (v) any existing fact, matter, transaction,
or event relating thereto, whether known or unknown, suspected or unsuspected,
whether liquidated or unliquidated, each as though fully set forth herein at
length (collectively, the “Released Claims”, or individually the “Released
Claim”); provided, however, that nothing herein shall be construed to obligate
any of the Borrower Party Releasors to release any Released Claims against the
Lender Releasees to the extent any such Released Claims arose out of or in
connection with Lender’s willful misconduct or gross negligence.  

B.



Borrower Party Releasors hereby waive the provisions of any applicable laws
restricting the release of claims which the Borrower Party Releasors do not know
or suspect to exist at the time of release, which, if known, would have
materially affected the decision to agree to these releases. In this connection,
Borrower Party Releasors hereby agree, represent, and warrant to Lender
Releasees that Borrower Party Releasors realize and acknowledge that factual
matters presently existing but unknown as of the Effective Date may have given
rise to causes of action, claims, demands, debts, controversies, damages, costs,
losses, and expenses which are presently unknown, unanticipated, and
unsuspected, and Borrower Party Releasors further agree, represent, and warrant
that the releases provided herein have been negotiated and agreed upon in light
of that realization and that Borrower Party Releasors nevertheless hereby intend
to release, discharge, and acquit the Lender Releasees from any such presently
existing but unknown causes of action, claims, demands, debts, controversies,
damages, costs, losses, and expenses which are in any manner set forth in or
related to the Loan, the Loan Documents, the Property, and all dealings first
occurring on or prior to the Effective Date in connection therewith.

C.



Borrower Party Releasors hereby acknowledge that they have not relied upon any
representation of any kind made by Lender (including any servicer or other agent
or representative acting on its behalf including, without limitation, Servicer)
or any affiliate of any of them in making the foregoing release, except as
specifically set forth herein or in the other Loan Documents.  

D.



Borrower Party Releasors represent and warrant to Lender that Borrower Party
Releasors have not heretofore assigned or transferred, or purported to assign or
to transfer, to any person or entity any matter released by such party hereunder
or any portion thereof or interest therein, and each Borrower Party Releasor
agrees to indemnify, protect, defend, and hold each of the Lender Releasees
harmless from and against any and all claims based on or arising out of any such
assignment or transfer or purported assignment or transfer by such party.  

E.



Each Borrower Party each hereby agrees to indemnify, defend and hold Lender and
each of its agents, servicers, predecessors, successors and assigns harmless
against any and all liability, obligations, losses, damages, penalties, claims,
actions, suits, costs and expenses (including Lender’s reasonable attorneys’
fees) of whatever kind or nature which may be asserted against, imposed on or
incurred by Lender in connection with this Agreement.  Each Borrower Party
hereby acknowledges that the obligations set forth in this paragraph obligate
each such Borrower Party even if the liabilities, obligations, losses, penalty,
fines, claims, suits or other proceedings and



9



--------------------------------------------------------------------------------

 

costs and expenses arose out of a claim, cause of action, or suit that is based
on or alleged to be based on Lender’s negligence or strict liability of Lender;
provided, however, that nothing herein shall be construed to obligate any
Borrower Party to indemnify, defend and hold harmless Lender from and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, suits, costs and expenses enacted against, imposed on or incurred by
Lender by reason of Lender’s willful misconduct or gross negligence.

V.



Electronic Signatures. 

A.



Borrower, Guarantor and Lender consents to do business electronically in
connection with this Agreement.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement.

B.



The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to this Agreement or any notice issued in connection
herewith shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity, admissibility into evidence and enforceability as a manually
executed signature, physical delivery thereof or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, Uniform Real Property Electronic Recording Act
(“URPERA”), if applicable, the New York State Electronic Signatures and Records
Act, the Illinois Electronic Commerce Security Act or any other similar state
laws based on the Uniform Electronic Transactions Act, if applicable; provided
that nothing herein shall require Borrower, Guarantor or Lender to accept
Electronic Signatures in any form or format without its prior written consent,
which consent can be withheld in its sole discretion. For purposes hereof,
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

C.



Without limiting the generality of the foregoing, Borrower, Guarantor and Lender
hereto hereby (i) agree that, for all purposes electronic images of this
Agreement (with respect to the signature pages hereto) shall have the same legal
effect, validity, admissibility into evidence and enforceability as any paper
original and (ii) waive any argument, defense or right to contest the validity,
admissibility into evidence or enforceability of this Agreement based solely on
the lack of paper original copies of this Agreement, including with respect to
any signatures hereon.   

D.



Even though Borrower, Guarantor and Lender agree that such Electronic Signatures
are legally enforceable and intended to be effective for all purposes, the
signing parties agree if requested by any of Borrower, Guarantor or Lender in
its sole discretion to promptly deliver to any such requesting party the
requested original document bearing an original manual signature, (i) in order
to reduce the risk of fraud, comply with potentially applicable regulations,
(ii) to the extent required or advisable to be delivered in connection with any
program made available to Borrower,  Guarantor or Lender or any of their
respective affiliates by the Federal Reserve, U.S. Treasury Department or any
other federal or state regulatory body, (iii) to the extent required pursuant to
the order of any court or administrative agency or in any pending legal,
judicial or administrative proceeding, or as



10



--------------------------------------------------------------------------------

 

otherwise as required by applicable law, rule or regulation or compulsory legal
process, or as requested by a governmental and/or regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), or (iv) for other operational or risk management
purposes.

VI.



Miscellaneous.

A.



In the event of any conflict or ambiguity between the terms, covenants and
provisions of this Agreement and those of the Note, the Security Instrument, the
Loan Agreement, the Guaranty, the Environmental Indemnity, the Assignment of
Management Agreement, the Cash Management Agreement, and the other Loan
Documents, the terms, covenants and provisions of this Agreement shall control.

B.



This Agreement may not be modified, amended, waived, changed or terminated
orally, but only by an agreement in writing signed by the party against whom the
enforcement of the modification, amendment, waiver, change or termination is
sought.

C.



This Agreement shall be binding upon and inure to the benefit of Borrower,
Guarantor and Lender and their respective successors and assigns.

D.



This Agreement may be executed in any number of duplicate originals and each
such duplicate original shall be deemed to constitute but one and the same
instrument.  Any counterpart delivered by facsimile or electronic means shall be
binding as though the same were an original counterpart hereto.

E.



If any term, covenant or condition of this Agreement shall be held to be
invalid, illegal or unenforceable in any respect, this Agreement shall be
construed without such provision.

F.



This Agreement shall be governed by, and construed in accordance with, the laws
of the state of New York without regard to choice of law rules.

G.



It is the intention and understanding of the parties hereto that this Agreement
shall act as a modification of the Loan and that this Agreement shall not act as
a novation of such Loan.

﻿

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, Guarantor and Lender have executed and delivered
this Agreement on the Effective Date.

﻿

BORROWER:

CDOR SAN SPRING, LLC, a Delaware limited liability company

﻿

﻿

By:/s/ Arinn Cavey

Name: Arinn Cavey

Title:  VP

﻿

﻿

CDOR JAX COURT, LLC, a Delaware limited liability company

﻿

﻿

By:/s/ Arinn Cavey

Name: Arinn Cavey

Title:   VP

﻿

﻿

CDOR ATL INDY, LLC, a Delaware limited liability company

﻿

﻿

By:/s/ Arinn Cavey

Name: Arinn Cavey

Title:   VP

﻿

﻿

﻿

[signatures continue on next page]

﻿





Condor Portfolio

First Loan Modification Agreement

--------------------------------------------------------------------------------

 



TRS SAN SPRING, LLC, a Delaware limited liability company

﻿

﻿

By:/s/ Arinn Cavey

Name: Arinn Cavey

Title:   VP

﻿

﻿

TRS JAX COURT, LLC, a Delaware limited liability company

﻿

﻿

By:/s/ Arinn Cavey

Name: Arinn Cavey

Title:   VP

﻿

﻿

TRS ATL INDY, LLC, a Delaware limited liability company

﻿

﻿

By:/s/ Arinn Cavey

Name: Arinn Cavey

Title:   VP

﻿

﻿

﻿

[signatures continue on next page]

﻿

﻿

 

Condor Portfolio

First Loan Modification Agreement

--------------------------------------------------------------------------------

 

GUARANTOR:

﻿

CONDOR HOSPITALITY TRUST, INC., a Maryland corporation

﻿

﻿

By:/s/ Arinn Cavey

Name: Arinn Cavey

Title:   VP

﻿

﻿

﻿

﻿

[signatures continue on next page]

﻿





Condor Portfolio

First Loan Modification Agreement

--------------------------------------------------------------------------------

 



LENDER:

﻿

WELLS FARGO BANK, NATIONAL ASSOCIATION

﻿

﻿

By:/s/ John G. Nicol

      Name: John G. Nicol

Title:   Managing Director

﻿

﻿

 

Condor Portfolio

First Loan Modification Agreement

--------------------------------------------------------------------------------

 

Exhibit A

﻿

[to be attached]





 

--------------------------------------------------------------------------------

 



SCHEDULE V

AMORTIZATION SCHEDULE - LOAN MODIFICATION

 

 

 

 

 

30 Year Amortization at a 4.443% rate. Equates to a fixed monthly payment of
$133,375.60.

 

 

 

 

Month

Start

End

Principal Balance

Principal Payment

1

11/01/2017

12/01/2017

26,500,000.00

$35,259.35

2

12/01/2017

1/01/2018

26,464,740.65

$32,123.71

3

1/01/2018

2/01/2018

26,432,616.94

$32,246.61

4

2/01/2018

3/01/2018

26,400,370.33

$42,144.72

5

3/01/2018

4/01/2018

26,358,225.61

$32,531.23

6

4/01/2018

5/01/2018

26,325,694.38

$35,904.72

7

5/01/2018

6/01/2018

26,289,789.66

$32,793.06

8

6/01/2018

7/01/2018

26,256,996.60

$36,159.07

9

7/01/2018

8/01/2018

26,220,837.53

$33,056.86

10

8/01/2018

9/01/2018

26,187,780.67

$33,183.33

11

9/01/2018

10/01/2018

26,154,597.34

$36,538.20

12

10/01/2018

11/01/2018

26,118,059.14

$33,450.08

13

11/01/2018

12/01/2018

26,084,609.06

$36,797.33

14

12/01/2018

1/01/2019

26,047,811.73

$33,718.84

15

1/01/2019

2/01/2019

26,014,092.89

$33,847.85

16

2/01/2019

3/01/2019

25,980,245.04

$43,596.53

17

3/01/2019

4/01/2019

25,936,648.51

$34,144.14

18

4/01/2019

5/01/2019

25,902,504.37

$37,471.58

19

5/01/2019

6/01/2019

25,865,032.79

$34,418.14

20

6/01/2019

7/01/2019

25,830,614.65

$37,737.75

21

7/01/2019

8/01/2019

25,792,876.90

$34,694.20

22

8/01/2019

9/01/2019

25,758,182.70

$34,826.94

23

9/01/2019

10/01/2019

25,723,355.76

$38,134.88

24

10/01/2019

11/01/2019

25,685,220.88

$35,106.09

25

11/01/2019

12/01/2019

25,650,114.79

$38,406.05

26

12/01/2019

1/01/2020

25,611,708.74

$35,387.34

27

1/01/2020

2/01/2020

25,576,321.40

$35,522.73

28

2/01/2020

3/01/2020

25,540,798.67

$41,962.95

29

3/01/2020

4/02/2020

25,498,835.72

$35,819.18

30

4/02/2020

5/01/2020

25,463,016.54

 

31

5/01/2020

6/01/2020

25,463,016.54

 

32

6/01/2020

7/01/2020

25,463,016.54

 

33

7/01/2020

8/01/2020

25,463,016.54

 

34

8/01/2020

9/01/2020

25,463,016.54

 

35

9/01/2020

10/01/2020

25,463,016.54

 

36

10/01/2020

11/01/2020

25,463,016.54

$36,825.86



 

--------------------------------------------------------------------------------

 

37

11/01/2020

12/01/2020

25,426,190.68

$40,076.72

38

12/01/2020

1/01/2021

25,386,113.96

$37,120.09

39

1/01/2021

2/01/2021

25,348,993.87

$37,262.11

40

2/01/2021

3/01/2021

25,311,731.76

$46,692.18

41

3/01/2021

4/01/2021

25,265,039.58

$37,583.31

42

4/01/2021

5/01/2021

25,227,456.27

$40,812.53

43

5/01/2021

6/01/2021

25,186,643.74

$37,883.24

44

6/01/2021

7/01/2021

25,148,760.50

$41,103.90

45

7/01/2021

8/01/2021

25,107,656.60

$38,185.44

46

8/01/2021

9/01/2021

25,069,471.16

$38,331.54

47

9/01/2021

10/01/2021

25,031,139.62

$41,539.40

48

10/01/2021

11/01/2021

24,989,600.22

$38,637.12

49

11/01/2021

12/01/2021

24,950,963.10

$41,836.25

50

12/01/2021

1/01/2022

24,909,126.85

$38,945.00

51

1/01/2022

2/01/2022

24,870,181.85

$39,094.00

52

2/01/2022

3/01/2022

24,831,087.85

$48,353.12

53

3/01/2022

4/01/2022

24,782,734.73

$39,428.57

54

4/01/2022

5/01/2022

24,743,306.16

$42,605.10

55

5/01/2022

6/01/2022

24,700,701.06

$39,742.42

56

6/01/2022

7/01/2022

24,660,958.64

$42,909.99

57

7/01/2022

8/01/2022

24,618,048.65

$40,058.64

58

8/01/2022

9/01/2022

24,577,990.01

$40,211.90

59

9/01/2022

10/01/2022

24,537,778.11

$43,366.07

60

10/01/2022

11/01/2022

24,494,412.04

$24,494,412.04

﻿

 

 

 

 

﻿

 

 

 

$26,500,000.00 

﻿



 

--------------------------------------------------------------------------------